— Determination unanimously confirmed and petition dismissed, with costs. Memorandum: We find substantial evidence in the record to support respondent’s determination that petitioner was guilty of all three charges brought against him: sexual harassment of an 18-year-old female fare, failure to take the most direct route, and failure to keep an accurate manifest, all arising from one incident (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 182).
*983Inasmuch as members of the public have a right to be free from sexual harassment when riding in taxicabs, we do not find the revocation of petitioner’s license and hack plate shocking to our sense of fairness (Matter of Pell v Board of Educ., 34 NY2d 222, 234). (Article 78 proceeding transferred by order of Supreme Court, Monroe County, Galloway, J.) Present — Denman, J. P., Green, Pine, Balio and Schnepp, JJ.